 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RICHARD JIMENEZ,                                Case No. 1:19-cv-00187-NONE-JDP
12                        Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                         GRANT RESPONDENT’S MOTION TO
13            v.                                         DISMISS PETITION AS UNTIMELY
14       TAMPKINS,                                       OBJECTIONS DUE IN FOURTEEN DAYS
15                        Respondent.                    ECF No. 11
16

17           Petitioner Richard Jimenez, a state prisoner without counsel, seeks a writ of habeas corpus

18   under 28 U.S.C. § 2254. ECF No. 1. On July 12, 2019, respondent moved for dismissal of the

19   petition, arguing that petitioner filed outside the statute of limitations and failed to exhaust some

20   of his federal claims in his state-level petitions. ECF No. 11. On September 20, 2019, petitioner

21   filed an opposition but did not address either the statute of limitations or exhaustion. Id. We find

22   that petitioner filed his petition outside the statute of limitations period and recommend that the

23   court dismiss the petition as untimely. We decline to analyze respondent’s exhaustion argument.1

24

25

26   1
       We also decline to analyze the merits. Although we may analyze and dismiss unexhausted
27   claims on the merits if it is “perfectly clear” that petitioner “failed to present a colorable federal
     claim,” we are not obligated to do so. See Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005);
28   28 U.S.C. § 2254(b)(2).
                                                           1
 1   Discussion

 2          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), petitioners seeking

 3   habeas relief under § 2254 must comply with the statute of limitations set by 28 U.S.C. § 2244(d).

 4   The one-year period begins on the latest of four dates:

 5                  (A) the date on which the judgment became final by the conclusion
                        of direct review or the expiration of the time for seeking such
 6                      review;
 7                  (B) the date on which the impediment to filing an application created
                        by State action in violation of the Constitution or laws of the
 8                      United States is removed, if the applicant was prevented from
                        filing by such State action;
 9
                    (C) the date on which the constitutional right asserted was initially
10                      recognized by the Supreme Court, if the right has been newly
                        recognized by the Supreme Court and made retroactively
11                      applicable to cases on collateral review; or
12                  (D) the date on which the factual predicate of the claim or claims
                        presented could have been discovered through the exercise of
13                      due diligence.
14   Id.; see also Hasan v. Galaza, 254 F.3d 1150, 1153 (9th Cir. 2001).
15          The statute of limitations period can be tolled in various ways. For example, a petitioner

16   can benefit from equitable tolling if he shows: “(1) that he has been pursuing his rights diligently,

17   and (2) that some extraordinary circumstance stood in his way and prevented timely filing.”

18   Williams v. Filson, 908 F.3d 546, 558 (9th Cir. 2018) (quoting Holland v. Florida, 560 U.S. 631,

19   649 (2010)).

20   Statute of Limitations Period
21          In most habeas cases, the statute of limitations period begins on the “date on which the

22   judgment became final by the conclusion of direct review or the expiration of the time for seeking

23   such review.” 28 U.S.C. § 2244(d)(1)(A). In rare circumstances, a different event may trigger

24   the beginning of the limitations period. See 28 U.S.C. § 2244(d)(1)(B-D). Neither petitioner nor

25   respondent claims that any of the rare circumstances of § 2244(d)(1)(B-D) are present here.

26   Therefore, we must determine when petitioner’s judgment became final—by either the conclusion
27   of direct review or the expiration of time to seek such review.

28
                                                        2
 1             Petitioner’s direct appeal was denied on May 2, 2016. ECF No. 1 at 3. He did not seek

 2   further direct review in the state supreme court, and the statute of limitations began to run the day

 3   after he ran out of time to do so.2 See Fed. R. Civ. P. 6(a)). Therefore, absent any statutory or

 4   equitable tolling, petitioner had until June 11, 2017 to file his federal petition.

 5   Statutory Tolling

 6             Statutory tolling applies to the “time during which a properly filed application for State

 7   post-conviction or other collateral review with respect to the pertinent judgment or claim is

 8   pending.” 28 U.S.C. § 2244(d)(2). An application for post-conviction or other collateral review

 9   is “pending” in state court “as long as the ordinary state collateral review process is ‘in

10   continuance’—i.e., ‘until the completion of’ that process.” Carey v. Saffold, 536 U.S. 214, 219

11   (2002).

12             After petitioner’s direct appeal was denied, he proceeded to petition for seven state-level

13   writs of habeas corpus. ECF No. 11 at 2. Petitioner’s first three petitions were filed and denied

14   before the statute of limitations period began to run. Id. Petitions filed and denied before the

15   statute of limitations starts to run have no effect on tolling. See Waldrip v. Hall, 548 F.3d 729,

16   735 (9th Cir. 2008) (stating that, although the filing of a state habeas petition “would otherwise

17   have tolled the running of the federal limitations period, since it was denied before that period had

18   started to run, it had no effect on the timeliness of the ultimate federal filing”). Petitioner’s first

19   three petitions therefore did not toll the statute of limitations.

20             Between the finality of direct review on June 11, 2016 and petitioner’s September 7, 2016
21   filing of his fourth petition, 87 days of the limitations period elapsed. The fourth petition was

22   denied on October 18, 2016. ECF No. 11 at 2. Therefore, petitioner is afforded 42 days of

23   statutory tolling for the time during which his fourth petition was pending. ECF No. 11 at 7. See

24   28 U.S.C. § 2244(d)(2).

25

26
     2
27    The denial became final 30 days after the judgment, see California Rules of Court, rule
     8.366(b)(1), and the time for appealing the final judgment expired 10 days after it became final,
28   see California Rules of Court, rule 8.500(e)(1).
                                                        3
 1           Petitioner filed his fifth petition on December 29, 2016—71 days after the denial of his

 2   fourth petition. Respondent argues that the 71-day delay was unreasonable and that the fifth

 3   petition was therefore not “properly filed” for statutory tolling purposes. ECF No. 11 at 6. In

 4   California, “a state prisoner may seek review of an adverse lower court decision by filing an

 5   original petition (rather than a notice of appeal) in the higher court, and that petition is timely if

 6   filed within a ‘reasonable time.’” Evans v. Chavis, 546 U.S. 189, 192-93 (2006). For petitions

 7   filed in a “reasonable time,” a petitioner may count as “pending” the “days between (1) the time

 8   the lower state court reached an adverse decision, and (2) the day he filed a petition in the higher

 9   state court.” Id. at 193. This court “must itself examine the delay in each case and determine

10   what the state courts would have held in respect to timeliness.” Id. at 198.

11           A “reasonable time” to file an appeal is generally less than 60 days. Id. at 201. The

12   “Supreme Court’s 60-day limit is the ‘benchmark’ from which we will not depart without a

13   showing of good cause.” Robinson v. Lewis, 795 F.3d 926, 930-31 (9th Cir. 2015). The Ninth

14   Circuit has “not yet expressly adopted a bright line rule that an unexplained delay of more than 60

15   days is unreasonable” and the 60-day benchmark may be exceeded under appropriate

16   circumstances. Id. at 931. Here, however, petitioner has identified no good cause for his delay in

17   filing, and we are aware of none. ECF No. 16. Under the circumstances, we agree with

18   respondent that the 71-day filing delay was unreasonable.

19           Given petitioner’s delay in filing his fifth petition, respondent contends that the petition

20   was not filed properly under state law. ECF 11 at 6-7. Under AEDPA, only those petitions that
21   are both properly filed and pending toll the statute of limitations. See 28 U.S.C. § 2244(d)(2);

22   Valdez v. Montgomery, 918 F.3d 687, 690 (9th Cir. 2019). “[A]n application is ‘properly filed’

23   when its delivery and acceptance are in compliance with the applicable laws and rules governing

24   filings,” including rules governing “time limits upon its delivery.” Artuz v. Bennett, 531 U.S. 4, 8

25   (2000). A state post-conviction application is “pending” if the state collateral review process is in

26   continuance. See Carey v. Saffold, 536 U.S. 214, 219-20 (2002); Valdez v. Montgomery, 918
27   F.3d 687, 690 (9th Cir. 2019).

28
                                                         4
 1           Here, petitioner’s unreasonable 71-day delay in filing his fifth petition stopped the state

 2   collateral review process. Because the final correctly-filed petition was the fourth, the fifth, sixth,

 3   and seventh petitions do not afford petitioner statutory tolling. Therefore, the statute of

 4   limitations period continued running from the October 18, 2016 denial of the fourth petition until

 5   the end of the limitations period on July 23, 2017.3 Petitioner filed his federal habeas petition

 6   more than 18 months later, on February 7, 2019.

 7           Even if all seven of petitioner’s state actions had been properly filed and continuously

 8   pending until the final state denial, petitioner still would have fallen short of AEDPA’s statute of

 9   limitations. His seventh and final state action, a petition for review before the California Supreme

10   Court, was denied on November 21, 2017. If all previous petitions had been properly filed and

11   continuously pending, this final petition would have extended the statute of limitations to

12   November 21, 2018. Petitioner filed his federal habeas petition more than two months after this,

13   on February 7, 2019.

14           Petitioner had the opportunity to argue that that he was eligible for a later filing date under

15   the statutory tolling provisions of § 2244(d)(1)(B-D) or under the principles of equitable tolling.

16   He did not do so in his opposition to respondent’s motion to dismiss or elsewhere. He has not

17   identified any extraordinary circumstances that prevented him from filing his action within the

18   statute of limitations, he has not shown that a new relevant constitutional right was recognized,

19   and he has not pointed to new facts that he could not have discovered previously. Therefore, he is

20   ineligible for additional statutory tolling or equitable tolling, and his petition is time-barred.
21   Certificate of Appealability
22           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

23   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

24   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

25
     3
26     The limitations period ended on July 23, 2017. Eighty-seven days of the limitations period
     elapsed between June 11, 2016 and September 7, 2016. The statute of limitations was then tolled
27   for 42 days—the time between the September 7, 2016 filing and October 18, 2016 denial of the
     fourth petition. The statute of limitations ran for the remaining 287 days before expiring on July
28   23, 2017.
                                                         5
 1   Cases requires a district court to issue or deny a certificate of appealability when entering a final

 2   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

 3   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner

 4   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

 5   This standard requires the petitioner to show that “jurists of reason could disagree with the district

 6   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

 7   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

 8   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

 9   showing of the denial of a constitutional right, and so we recommend that the court decline to

10   issue a certificate of appealability.

11   Findings and Recommendations

12            We recommend that the court dismiss the petition as untimely and decline to issue a

13   certificate of appealability. Under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

14   Practice for the United States District Court, Eastern District of California, we submit the findings

15   and recommendations to the district court judge presiding over the case. Within fourteen days of

16   the service of the findings and recommendations, any party may file written objections to the

17   findings and recommendations. That document must be captioned “Objections to Magistrate

18   Judge’s Findings and Recommendations.” The presiding district judge will then review the

19   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

20
     IT IS SO ORDERED.
21

22
     Dated:      February 17, 2020
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25   No. 206.
26
27

28
                                                        6
